Title: To George Washington from Colonel Christopher Greene, 27 March 1780
From: Greene, Christopher
To: Washington, George


          
            Sir
            Providence 27th March 1780
          
          I have the Honor to Inclose the return your Excellency last call’d on me for, Also the proceedings of A Court Martial held by Order of General Cornell The proceedings have been laid before The Governor. He Took the Advice of His Council as to the propriety of his Acting in the Mater, They were of Opinion he had no right to Act, and recommended my Sending the proceedings to your Excellency—I have been very Severe in punishment for Stealing but almost to no purpose, There has hardly been a weeks Interval, during the winter, but more or less have

been Detected in Stealing, Breaking in to Shops, & Stores—I greatly fear they will not be Broke of the detestable practice unless Capital punishment Takes place—The one whose Trial I have Sent has been Several Times Severely whipt for Stealing, to no purpose in reclaiming him, Should it be your Excellencys Opinion to punish Capitally for Such a crime as his I think him as proper a Subject as can be—I Anxtiously wish to know your Excellency’s Determination in the Matter.
          I Should be very happy (if consistant) my Regt was Called from the State to join the Army, as I am very confident They wou’d be of more Service to the public when carried from their acquaintance and Conections than Among them, and the view of Stealing wou’d be less prevalent as I am very Sure the wicked Inhabitants Incourages them in vices of the kind. I am with the Greatest respect your Excellency’s Most Obt Humle Servt
          
            C. Greene
          
        